[ex104bluelinxjanzenemplo001.jpg]
EXHIBIT 10.4 EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”)
is entered into as of March 2, 2020, to be effective as of the Effective Date
(as defined herein), between BLUELINX CORPORATION, a Georgia corporation (the
“Company”), Kelly C. Janzen (“Executive”) and, as applicable, to BLUELINX
HOLDINGS INC. (“BHI”). RECITALS: WHEREAS, the Executive agrees to provide
services to BHI and the Company as their Chief Financial Officer, and BHI and
the Company in return agree to provide certain compensation and benefits to
Executive; and WHEREAS, the Company and Executive mutually desire to memorialize
the terms of Executive’s employment as Chief Financial Officer of BHI and the
Company. NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows: 1. Certain
Definitions. Certain words or phrases with initial capital letters not otherwise
defined herein are to have the meanings set forth in Section 8. 2. Employment.
The Company shall employ Executive, and Executive accepts employment with the
Company upon the terms and conditions set forth in this Agreement for the period
beginning on the Effective Date and ending as provided in Section 5 (the
“Employment Period”). For the purposes of this Agreement, the “Effective Date”
shall be April 13, 2020. 3. Position and Duties. (a) During the Employment
Period, Executive shall serve as Chief Financial Officer of BHI and the Company
and shall have the normal duties, responsibilities and authority of an executive
serving in such position, subject to the power of the Chief Executive Officer of
BHI to provide oversight and direction with respect to such duties,
responsibilities and authority, either generally or in specific instances. (b)
During the Employment Period, Executive shall devote Executive’s reasonable best
efforts and Executive’s full professional time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of BHI and the Company and their
respective subsidiaries and affiliates. Executive shall perform Executive’s
duties and responsibilities to the best of Executive’s abilities in a diligent,
trustworthy and business-like manner. However, (i) Executive may continue to
serve as a member of the board of directors of the non-profit corporations on
which she serves on the Effective Date and may become a member of the board of
directors of any other non-profit corporations so long as doing so does not
create a conflict of interest or interfere with her ability to execute her
responsibilities hereunder, and (ii) Executive may, following the second
anniversary of the Effective Date, become a member of the board of directors of
any for-profit corporation so long as doing so does not create a conflict of
interest or interfere with her ability to execute her responsibilities
hereunder, and such



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo002.jpg]
membership is approved in advance by the Nominating & Governance Committee of
BHI’s Board of Directors. (c) Executive shall perform Executive’s duties and
responsibilities from the Company’s headquarters office in the Atlanta, Georgia
metropolitan area (the “Principal Office”). (d) Executive as the Chief Financial
Officer of BHI shall report to the Chief Executive Officer of BHI; provided,
however, consistent with such reporting relationships, Executive, to the extent
required by applicable law or regulation or to the extent required by
professional responsibility, nevertheless may provide information directly to
the Board of Directors of both BHI and the Company. 4. Compensation and
Benefits. (a) Salary. The Company agrees to pay Executive a salary during the
Employment Period in installments (no less frequently than monthly) based on the
Company’s payroll practices as may be in effect from time to time. The
Executive’s salary is currently set at the rate of $475,000 (less applicable
withholding and other customary payroll deductions) per year (“Base Salary”).
The Base Salary may be increased at the sole discretion of the Compensation
Committee of BHI’s Board of Directors, but there will not be any decrease in
Executive’s Base Salary. (b) Signing Bonus. Executive will receive $50,000, less
applicable payroll deductions, on the first payroll date following her
commencement of employment. (c) Annual Bonus. Executive shall be eligible to
receive an annual bonus, with the annual bonus target to be 80% of her then Base
Salary (i.e., 80% upon achievement of annual “target” performance goals), with
the “target” based upon satisfaction of performance goals and bonus criteria to
be defined and approved by the Compensation Committee of BHI’s Board of
Directors for each fiscal year. The Company shall pay any such annual bonus
earned to Executive in accordance with the terms of the applicable bonus plan,
but in no event later than March 15 of the calendar year following the calendar
year in which such bonus is earned. For calendar year 2020, Executive’s annual
bonus will be pro-rated to equal 75% of the 2020 bonus performance but will be
no less than $285,000 (75% of her 2020 annual bonus target), and such amount
shall be guaranteed regardless of actual performance as long as Executive
remains employed through the date it is paid, which will be no later than March
15, 2021. (d) Long-Term Incentives. During the Employment Period, the Executive
will be eligible to participate in long term incentive programs of the Company
and BHI now or hereafter made available to similarly situated executives, in
accordance with the provisions of the applicable plan, which may be amended from
time to time, and as deemed appropriate by the Compensation Committee of BHI’s
Board of Directors to be applicable to her position as the Chief Financial
Officer. (e) Special Equity Grant. On, or within 5 business days following, the
Effective Date, Executive shall be granted restricted stock units (“RSUs”) for
13,000 shares of BHI common stock, with half of such RSUs vesting on February 1,
2021, and the remaining half vesting on February 1, 2022. If the value of such
RSUs on the grant date (determined using the volume 2



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo003.jpg]
weighted average price over the 10 trading days prior to the grant date) is less
than $200,000, Executive shall be paid an additional cash amount equal to the
difference between $200,000 and the value of the RSUs, with such cash payment to
be included with her first normal salary payment, less applicable payroll
deductions. (f) Equity Awards. Executive shall receive an award of RSUs with a
value equal to 100% of Executive’s Base Salary, which award shall be made at the
time and substantially in the form and substance as 2020 equity awards granted
to other direct reports of the Chief Executive Officer. Thereafter, annual
awards of equity and rights to receive equity or equity equivalents under the
long-term incentive plans of BHI shall be determined in the discretion of the
Compensation Committee of the Board of Directors of BHI and shall be governed by
the terms of the applicable plan. (g) Expense Reimbursement. The Company shall
reimburse Executive for all reasonable and necessary expenses incurred by
Executive during the Employment Period in the course of performing Executive’s
duties under this Agreement in accordance with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses. (h) Vacation. Executive shall receive annual paid vacation in
accordance with the Company’s vacation policy applicable to senior executives in
the amount of four (4) weeks per year, prorated for partial years. (i) Executive
Benefits Package. (i) Executive is entitled during the Employment Period to
participate, on the same basis as the Company’s other senior executives, in the
Company’s Standard Executive Benefits Package. The Company’s “Standard Executive
Benefits Package” means those benefits (including insurance, vacation and other
benefits, but excluding, except as hereinafter provided in Section 6, any
broad-based severance pay program or policy of the Company) for which
substantially all of the executives of the Company are from time to time
generally eligible, as determined from time to time by the Board. (ii) The
Company and BHI will maintain customary and appropriate Directors and Officers
Liability Coverage for Executive during her Employment Period and for the 6-year
period immediately following her Employment Period, and will afford Executive
the Indemnification set forth in the Amended and Restated Bylaws of BHI, as may
be amended from time to time. (j) Additional Compensation/Benefits. The
Compensation Committee of BHI’s Board of Directors, with input from the Chief
Executive Officer, will determine any compensation and benefits to be provided
to Executive during the Employment Period by BHI or the Company in addition to
the compensation and benefits set forth in this Agreement. (k) Disgorgement of
Compensation. If BHI or the Company is required to prepare an accounting
restatement due to material noncompliance by BHI or the Company, as a result of
misconduct, with any financial reporting requirement under the federal
securities laws, to the extent required by law, Executive will reimburse the
Company for (i) any bonus or other 3



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo004.jpg]
incentive-based or equity-based compensation received by Executive from the
Company (including such compensation payable in accordance with this Section 4
and Section 6) during the 12-month period following the first public issuance or
filing with the Securities and Exchange Commission (whichever first occurs) of
the financial document embodying that financial reporting requirement, but only
to the extent such compensation would not have been earned in accordance with
such restated financials; and (ii) any profits realized by Executive from the
improper or unlawful sale of BHI’s securities during that 12-month period. 5.
Employment Period. (a) Subject to Section 5(b), the Employment Period will
commence on the Effective Date and will continue until, and will end upon, the
first anniversary of the Effective Date (the “Initial Term”). The Employment
Period shall automatically be extended for successive one-year terms (each, a
“Renewal Term”), unless the Company shall have given Executive written notice of
non-extension at least ninety (90) calendar days prior to the expiration of the
Initial Term or any Renewal Term. (b) Notwithstanding Section 5(a), the
Employment Period and Executive’s employment will end upon the first to occur of
any of the following events: (i) Executive’s death; (ii) the Company’s
termination of Executive’s employment on account of Disability; (iii) the
Company’s termination of Executive’s employment for Cause (a “Termination for
Cause”); (iv) the Company’s termination of Executive’s employment (A) without
Cause or (B) upon expiration of the Employment Period solely as a result of the
Company’s non-renewal as provided in Section 5(a) (each, a “Termination without
Cause”); (v) Executive’s termination of Executive’s employment for Good Reason
(a “Termination for Good Reason”); (vi) Executive’s termination of Executive’s
employment at any time for any reason other than Good Reason (a “Voluntary
Termination”); or (vii) a Change in Control Termination. (c) Any termination of
Executive’s employment under Section 5(b) (other than Section 5(b)(i)) must be
communicated by a Notice of Termination delivered by the Company or Executive,
as the case may be, to the other party. (d) Executive will be deemed to have
waived any right to a Termination for Good Reason based on the occurrence or
existence of a particular event or circumstance constituting Good Reason unless
Executive delivers a Notice of Termination within forty-five (45) calendar days
after the date Executive first becomes aware of such event or circumstance. 6.
Post-Employment Period Payments. (a) Except as otherwise provided in Section
6(c) below, at the Date of Termination, Executive will be entitled to (i) any
Base Salary that has accrued but is unpaid, any annual bonus that has been
earned for the fiscal year prior to the year in which the Date of Termination
occurs, but is unpaid, any properly reimbursable expenses that have been
incurred but are unpaid, and any unexpired vacation days that have accrued under
the Company’s vacation policy but are unused, as of the end of the Employment
Period, which amount shall be paid in a lump sum in cash within thirty (30)
calendar days of the Date of Termination, in accordance with the Reimbursement
Rules, where applicable, (ii) any plan benefits accrued before the termination 4



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo005.jpg]
plus the coverage described in Section 4(i)(ii) plus any benefits that by their
terms extend beyond termination of Executive’s employment (but only to the
extent provided in any such benefit plan in which Executive has participated as
a Company employee and excluding, except as hereinafter provided in Section 6,
any Company severance pay program or policy) and (iii) any benefits to which
Executive is entitled in accordance with Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”). Except as
specifically described in this Section 6(a) and in the succeeding subsections of
this Section 6 (under the circumstances described in those succeeding
subsections), from and after the Date of Termination, Executive shall cease to
have any rights to salary, bonus, expense reimbursements or other benefits from
the Company, BHI or any of their subsidiaries or affiliates. (b) If Executive’s
employment terminates on account of Executive’s death or Disability, in addition
to the payments contemplated in Section 6(a), the Company will pay Executive the
compensation set forth in Section 6(c)(ii) below and will provide no further
benefit and make no further payments to Executive except as contemplated in
Section 6(a). If Executive’s employment terminates on account of Executive’s
Voluntary Termination or Termination for Cause the Company will provide no
further benefit and make no further payments to Executive except as contemplated
in Section 6(a). (c) If Executive’s employment terminates on account of a
Termination without Cause or a Termination for Good Reason, neither of which
qualifies as a Change in Control Termination, subject to Section 6(e) below,
Executive shall in addition to the benefits and payments described in Section
6(a) be entitled to the following: (i) The Company will pay Executive salary
continuance at Executive’s regular base salary level of $475,000 (or any higher
base salary level in effect on the Date of Termination), less applicable payroll
deductions, for one year following the Date of Termination, through direct
deposit to Executive’s currently designated bank account or any other bank
account Executive may designate. These payments in the total gross amount of
$475,000 (or any higher base salary level in effect at the time of Executive’s
Date of Termination) shall be referred to herein as “Separation Pay.” Separation
Pay will be paid on the Company’s normal payroll dates beginning on the first
payroll date on or after the Date of Termination, provided that no amount will
be paid until the first pay day following the Effective Date of this Agreement,
at which time any missed payments will also be paid; (ii) a pro-rata portion of
Executive’s annual bonus as set forth in Section 4(c) for the performance year
in which Executive’s termination occurs (the “Pro-Rata Bonus Amount”). The
Pro-Rata Bonus Amount shall be determined by multiplying the amount Executive
would have received based upon performance had employment continued through the
end of the performance year and the performance criteria had been achieved at
target by a fraction, the numerator of which is the number of days Executive was
employed by the Company during the performance year and the denominator of which
is the total number of days in the performance year. Subject to delay if
required under Section 11(a), the Pro-Rata Bonus Amount shall be paid in a lump
sum, less applicable payroll deductions, no later than thirty (30) days after
the Date of Termination; 5



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo006.jpg]
(iii) continued participation in the Company’s medical and dental plans, on the
same basis as active employees participate in such plans, until the earlier of
(1) Executive’s eligibility for any such coverage under another employer’s
medical or dental insurance plans or (2) the date that is one (1) year after the
Date of Termination; except that in the event that participation in any such
plan permitted only by Executive electing continued participation through COBRA,
then assuming Executive timely makes such an election under COBRA, the Company
shall reimburse Executive on a monthly basis in accordance with the
Reimbursement Rules for any COBRA premiums paid by Executive (for Executive and
her dependents). Executive agrees that the period of coverage under such plans
(or the period of reimbursement if participation is through COBRA) shall count
against the plans’ obligation to provide continuation coverage pursuant to
COBRA; and (iv) to the extent not theretofore paid or provided, any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”). (d) If Executive’s employment is
terminated on account of a Change in Control Termination, subject to Section
6(e) below, Executive shall be entitled to the payments and benefits described
in Section 6(c) except that: (i) the payment called for in Section 6(c)(i) shall
be equal to two (2) times the Executive’s annual Base Salary in effect
immediately prior to the Date of Termination, less applicable payroll
deductions; (ii) the time period described in Section 6(c)(iii) shall be
eighteen (18) months instead of one (1) year; and (iii) unless expressly
provided otherwise to the contrary in any equity award agreement or plan, all
unvested time-vested awards (whether to be settled in cash or stock) shall
automatically vest and become non-forfeitable as of the date the Separation
Agreement becomes irrevocable. (e) The Company shall have no obligation to make
any of the payments, or deliver any of the benefits, in accordance with Section
6(c) (other than clause (iv) therein) or Section 6(d) if Executive declines to
sign and return a Separation Agreement, or revokes the Separation Agreement or
the Separation Agreement does not become effective, within the sixty (60)
calendar days after the Date of Termination. Notwithstanding any other provision
of this Agreement, any payments to be made, or benefits to be delivered, under
this Agreement (other than the payments required to be made by the Company
pursuant to Sections 6(a) and 6(c)(iv)) prior to Executive’s execution of the
Separation Agreement and the expiration of the applicable revocation period,
without Executive having elected to revoke same, within the 60-day period after
the Date of Termination, shall be accumulated and paid in a lump sum or
delivered after Executive’s execution of the Separation Agreement and the
expiration of the applicable revocation period, without Executive having elected
to revoke same, on the sixtieth (60th) day after the Date of Termination (except
that, if such 60-day period spans more than one (1) calendar year, and the 6



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo007.jpg]
payments or benefits constitute deferred compensation subject to Section 409A,
the payments shall be paid, and the benefits delivered, in the subsequent
calendar year). (f) Executive is not required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, and employment of Executive after Termination shall not reduce any
payment or benefit provided for in this Agreement, except as described in
Section 6(c)(iii). 7. Competitive Activity; Confidentiality; Non-solicitation.
(a) Confidential Information and Trade Secrets. (i) The Executive shall hold in
a fiduciary capacity for the benefit of the Company Group all Confidential
Information and Trade Secrets. During and following her employment, the
Executive shall not, without the prior written consent of the Company or BHI or
as may otherwise be required by law or legal process, use, communicate or
divulge Confidential Information other than as necessary to perform her duties
for the Company. If the Confidential Information is deemed a trade secret under
Georgia law, then the period for nondisclosure shall continue for the applicable
period under Georgia Trade Secret laws in effect at the time of Executive’s
termination. In addition, except as necessary to perform her duties for the
Company, during Executive’s employment and thereafter for the applicable period
under the Georgia Trade Secret laws in effect at the time of Executive’s
termination, Executive will not, directly or indirectly, transmit or disclose
any Trade Secrets to any person or entity, and will not, directly or indirectly,
make use of any Trade Secrets, for himself or any other person or entity,
without the express written consent of the Company. This provision will apply
for so long as a particular Trade Secret retains its status as a trade secret
under applicable law. The protection afforded to Trade Secrets and/or
Confidential Information by this Agreement is not intended by the parties hereto
to limit, and is intended to be in addition to, any protection provided to any
such information under any applicable federal, state or local law. Pursuant to
the Defend Trade Secrets Act of 2016, Executive understands that: (i) An
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (a) is made
(1) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (2) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and (ii) further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer's trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual: (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order. (ii) All files, records, documents, drawings,
specifications, data, computer programs, customer or vendor lists, specific
customer or vendor information, marketing techniques, business strategies,
contract terms, pricing terms, discounts and management compensation of the
Company, BHI or any of their respective subsidiaries and affiliates, whether
prepared by the Executive in the course of her duties or otherwise coming into
the Executive’s possession, shall remain the exclusive property of the Company,
BHI or any of their respective subsidiaries and affiliates, and the Executive
shall not remove any such items from the premises 7



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo008.jpg]
of the Company, BHI or any of their respective subsidiaries and affiliates,
except in furtherance of the Executive’s duties. (iii) It is understood that
while employed by the Company, the Executive will promptly disclose to the
Company in writing, and assign to the Company the Executive’s interest in any
invention, improvement, copyrightable material or discovery made or conceived by
the Executive, either alone or jointly with others, which arises out of the
Executive’s employment (“Executive Invention”). At the Company’s request and
expense, the Executive will reasonably assist the Company, BHI or any of their
respective subsidiaries and affiliates during the period of the Executive’s
employment by the Company and thereafter in connection with any controversy or
legal proceeding relating to an Executive Invention and in obtaining domestic
and foreign patent or other protection covering an Executive Invention. As a
matter of record, Executive hereby states that she has provided below a list of
all unpatented inventions in which Executive owns all or partial interest.
Executive agrees not to assert any right against the Company, BHI or any of
their respective subsidiaries and affiliates with respect to any invention which
is not patented or which is not listed. (iv) As requested by the Company and at
the Company’s expense, from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company, BHI or any of their respective subsidiaries and
affiliates all copies and embodiments, in whatever form, of all Confidential
Information in the Executive’s possession or within her control (including, but
not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material, including
such information located on Executive’s personal mobile phone, tablet, or laptop
computer. If requested by the Company, the Executive will provide the Company
with written confirmation that all such materials have been delivered to the
Company as provided herein. (v) This Section 7(a) is not intended to restrict or
limit any of the protected rights contained in Section 20 of this Agreement in
any way. (b) Non-Solicitation of Protected Customers. Executive understands and
agrees that the relationship between the Company Group and each of its Protected
Customers constitutes a valuable asset of the Company Group and may not be
converted to Executive’s own use. Executive hereby agrees that, during her
employment with the Company and for a period of two (2) years following the
termination of the Executive’s employment for any reason, the Executive shall
not, directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any other Person, solicit, divert, take away, or attempt to
solicit, divert, or take away a Protected Customer with which the Executive had
contact while employed with the Company for the purpose of marketing, selling or
providing to the Protected Customer any goods or services substantially similar
to the goods or services provided by the Company Group. (c) Non-Solicitation of
Employees. Executive understands and agrees that the relationship between the
Company Group and each of its employees constitutes a valuable asset of the
Company Group and may not be converted to Executive’s own use. Executive hereby
agrees that, during her employment and for a period of two (2) years following
the termination of 8



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo009.jpg]
Executive’s employment for any reason, the Executive shall not, directly or
indirectly, on Executive’s own behalf or as a Principal or Representative of any
other Person, solicit or induce, or attempt to solicit or induce, any employee
of the Company Group to terminate her employment with the Company Group or, for
a period of no more than six (6) months after a Company Group employee is no
longer employed by any member of the Company Group, to enter into employment
with any other Person that is in competition with the Company Group. (d)
Non-Solicitation of Vendors. Executive understands and agrees that the
relationship between the Company Group and each of its vendors constitutes a
valuable asset of the Company Group and may not be converted to Executive’s own
use. Executive hereby agrees that, during his employment with the Company and
for a period of two (2) years following the termination of the Executive’s
employment for any reason, the Executive shall not, directly or indirectly, on
Executive’s own behalf or as a Principal or Representative of any other Person,
solicit, divert, take away, or attempt to solicit, divert, or take away or
induce, any existing or prospective vendor of any member of the Company Group to
reduce, terminate or otherwise negatively alter its relationship with any member
of the Company Group. (e) Non-Competition. During Executive’s employment and, if
the Executive is terminated for any reason hereunder, for a period of two (2)
years following the termination of the Executive’s employment (the “Restricted
Period”), Executive shall not render services substantially the same as the
services rendered by Executive to the Company Group to any Person that engages
in or owns, invests in any material respect, operates, manages or controls any
venture or enterprise which substantially engages or proposes to substantially
engage in Competitive Services in the Restricted Territory. Notwithstanding the
foregoing, nothing in this Agreement shall be deemed to prohibit the ownership
by Executive of not more than five percent (5%) of any class of securities of
any corporation having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended. (f) Remedies: Specific Performance.
The parties acknowledge and agree that the Executive’s breach of any of the
restrictions set forth in this Section 7 will result in irreparable and
continuing damage to the Company Group for which there may be no adequate remedy
at law. The parties further agree and acknowledge that the Company, and each
member of the Company Group, as applicable, shall be entitled to equitable
relief, including specific performance and injunctive relief, as a remedy for
any such breach and shall not be required to post bond in connection with
obtaining such relief. Such equitable remedies shall be in addition to any and
all remedies, including damages, available to the Company, or any member of the
Company Group, as applicable, for such breaches by Executive. In addition,
without limiting any of the foregoing remedies, and except as otherwise required
by law, Executive shall not be entitled to any payments set forth in Section 6
hereof and shall be obligated to repay to the Company the after tax amount of
any payments previously made pursuant to Section 6(b), (c) or (d) hereof if
Executive commits a Material Breach of any of the covenants set forth in this
Section 7 and fails to remedy or cure such Material Breach within fifteen (15)
business days after her receipt of written notice thereof from the Company.
Subject to and without waiver of Executive’s other rights and remedies, if BHI
or the Company or any other member of the Company Group breaches its obligations
to Executive under Section 4 or Section 6, the other covenants set forth in this
Section 7 shall have no further force or effect. 9



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo010.jpg]
(g) Communication of Section 7 Obligations. During Executive’s employment and
for two (2) years thereafter, Executive will communicate her obligations under
this Section 7 to any person, firm, association, partnership, corporation or
other entity with which Executive accepts employment or is considering an offer
of employment. (h) No Limitation. The Company’s rights under this Section 7 are
in addition to, and not in lieu of, all other rights the Company may have at law
or in equity to protect its confidential information, trade secrets and other
proprietary interests. 8. Definitions. (a) “Cause” means: (i) Executive’s
Material Breach of the duties and responsibilities of Executive or of any
provision of this Agreement, provided, however, that Executive’s engagement in
activities prohibited by Section 7 shall constitute Cause regardless of whether
such engagement constitutes a Material Breach; (ii) Executive’s (x) conviction
of a felony or (y) conviction of any misdemeanor involving willful misconduct
(other than minor violations such as traffic violations) if such misdemeanor
causes or is likely to cause material damage to the property, business, or
reputation of BHI or the Company or their respective subsidiaries and
affiliates; (iii) acts of dishonesty by Executive resulting or intending to
result in personal gain or enrichment at the expense of the Company, BHI or
their respective subsidiaries and affiliates; (iv) conduct by Executive in
connection with her duties hereunder that is fraudulent, unlawful, or willful,
and is also materially injurious to the Company, BHI, or their respective
subsidiaries and affiliates; (v) Executive’s failure to cooperate fully, or
failure to direct the persons subject to Executive’s management or direction to
cooperate fully, with all corporate investigations or independent investigations
by the Company, BHI or the BHI Board of Directors, all governmental
investigations of the Company or its subsidiaries and affiliates, and all orders
involving Executive or the Company (or its subsidiaries and affiliates) entered
by a court of competent jurisdiction; or (vi) Executive’s material violation of
BHI’s Code of Conduct (including as applicable to executive officers), or any
successor codes. Notwithstanding the foregoing, no termination of the
Executive’s employment shall be for Cause until (A) there shall have been
delivered to the Executive a copy of a written notice setting forth the basis
for such termination in reasonable detail (the “Cause Notice”) no later than
forty- five (45) days after the Company first becomes aware of the facts
allegedly constituting Cause, and (B) the Executive shall have been provided an
opportunity to be heard in person by BHI’s Board of Directors (with the
assistance of the Executive’s counsel if the Executive so desires) following
receipt of the Cause Notice. No act, or failure to act, on the Executive’s part
shall be 10



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo011.jpg]
considered “willful” unless the Executive has acted or failed to act with a lack
of good faith and with a lack of reasonable belief that the Executive’s action
or failure to act was in the best interests of the Company, BHI, or their
respective subsidiaries and affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by BHI’s Board of
Directors or the Board of Directors of the Company or based upon the advice of
counsel for BHI or the Company shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of BHI
and the Company. Any termination of the Executive’s employment by BHI or the
Company under this Agreement shall be deemed to be a termination other than for
Cause unless it meets all requirements of this Section 8(a). The Company may not
rely on any evidence allegedly supporting “Cause” unless such evidence is
disclosed to Executive in the Cause Notice. In addition, if a court of competent
jurisdiction later determines that the reason(s) set forth by the Company in the
Cause Notice are improper or otherwise do not meet the definition of Cause set
forth in this Section 8(a), the damages to which Executive will be entitled
shall be equal to the amounts that would have been paid to Executive had
Executive been terminated by the Company without Cause, plus reasonable
attorneys’ fees, costs, expenses, and prejudgment interest; provided, however,
if a court of competent jurisdiction determines that the reason(s) set forth by
the Company in the Cause Notice are proper or otherwise meet the definition of
Cause set forth in this Section 8(a), Executive shall reimburse the Company for
reasonable attorneys’ fees, costs and expenses incurred by the Company in
connection with such lawsuit. Finally, Executive shall have thirty (30) calendar
days following receipt of the Cause Notice to address and “cure” any act or
omission which might provide the basis for a termination for “Cause” and, if
cured within such 30-day period, such acts or omissions shall not provide the
basis for a termination for “Cause”. Notwithstanding anything in this Section
8(a) to the contrary, in the event the Company is precluded from providing the
Cause Notice due to applicable law or regulation, or an ongoing internal
investigation that would be compromised by providing the Cause Notice, the
Company shall provide the Cause Notice within ten (10) business days after such
impediment to providing the Cause Notice no longer exists. (b) “Change in
Control” means any of the following events: (i) The acquisition by any
individual, entity, or group (a “Person”), including any “person” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of fifty percent (50%) or more of either: (i) the then outstanding shares of
common stock of BHI (the “Outstanding BHI Common Stock”), or (ii) the combined
voting power of the then outstanding securities of BHI entitled to vote
generally in the election of directors (the “Outstanding BHI Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from BHI (excluding any acquisition resulting from the exercise of an exercise,
conversion, or exchange privilege unless the security being so exercised,
converted, or exchanged was acquired directly from BHI); (B) any acquisition by
BHI; (C) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by BHI or any corporation controlled by BHI; or (D) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (x), (y), and (z) of Section 8(b)(iii); (ii) Individuals who, as of the
Effective Date, constitute the Board of Directors of BHI (the “Incumbent Board”)
cease for any reason to constitute at least a majority of such Board; provided
that any individual who becomes a director of BHI subsequent to the 11



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo012.jpg]
Effective Date whose election, or nomination for election by BHI’ s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; and provided further, that any individual who was initially elected as a
director of BHI as a result of an actual or threatened election contest, as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act, or any other actual or threatened solicitation of proxies or consents by or
on behalf of any Person other than the Board of Directors of BHI shall not be
deemed a member of the Incumbent Board; (iii) Consummation of a reorganization,
merger, or consolidation of BHI or sale or other disposition of all or
substantially all of the assets of BHI (a “Corporate Transaction”); excluding,
however, a Corporate Transaction pursuant to which: (x) all or substantially all
of the individuals or entities who are the beneficial owners, respectively, of
the Outstanding BHI Common Stock and the Outstanding BHI Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than sixty percent (60%) of, respectively, the outstanding
shares of common stock, and the combined voting power of the outstanding
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns BHI
or all or substantially all of BHI’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding BHI Common
Stock and the Outstanding BHI Voting Securities, as the case may be; (y) no
Person (other than BHI; any employee benefit plan (or related trust) sponsored
or maintained by BHI or any corporation controlled by BHI; the corporation
resulting from such Corporate Transaction; and any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
thirty percent (30%) or more of the Outstanding BHI Common Stock or the
Outstanding BHI Voting Securities, as the case may be) will beneficially own,
directly or indirectly, thirty percent (30%) or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors; and
(z) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or (iv) Approval by the stockholders of BHI of
a plan of complete liquidation or dissolution of BHI. (c) “Change in Control
Termination” means termination of Executive’s employment by the Company as a
result of a Termination without Cause or by Executive as a result of a
Termination for Good Reason either within (i) twenty-four (24) calendar months
following a Change in Control or (ii) prior to a Change in Control if
Executive’s termination was either a condition of the Change in Control or was
at the request or insistence of a Person (other than BHI or the Company) related
to the Change in Control. (d) “Code” means the Internal Revenue Code of 1986, as
amended. (e) “Company Group” means the Company, BHI, and each of their
respective wholly-owned subsidiaries and affiliates. 12



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo013.jpg]
(f) “Competitive Services” means selling, marketing, manufacturing or
distributing products and/or services that are substantially similar to any of
those sold, marketed, distributed, furnished or supplied by the Company during
the term of Executive’s employment with the Company. (g) “Confidential
Information” means knowledge or data relating to the Company Group that is not
generally known to persons not employed or otherwise engaged by the Company
Group, is not generally disclosed by the Company Group, and is the subject of
reasonable efforts to keep it confidential. Confidential Information includes,
but is not limited to, information regarding product or service cost or pricing,
information regarding personnel allocation or organizational structure,
information regarding the business operations or financial performance of the
Company Group, sales and marketing plans, and strategic initiatives (independent
or collaborative), information regarding existing or proposed methods of
operation, current and future development and expansion or contraction plans,
sale/acquisition plans and non- public information concerning the legal or
financial affairs of the Company Group. Confidential Information does not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company Group. This definition is not intended to
limit any definition of confidential information or any equivalent term under
applicable federal, state or local law. (h) “Date of Termination” means (i) if
Executive’s employment is terminated by the Company for Disability, thirty (30)
calendar days after the Company gives Notice of Termination to Executive
(provided that Executive has not returned to the performance of Executive’s
duties on a full-time basis during this 30-day period), (ii) if Executive’s
employment is terminated by Executive for Good Reason, the date specified in the
Notice of Termination (but in no event prior to thirty (30) calendar days
following the delivery of the Notice of Termination or more than sixty (60)
calendar days following the delivery of the Notice of Termination), (iii) if
Executive’s employment is terminated by Executive for any reason other than Good
Reason, the date on which a Notice of Termination is given to the Company; and
(iv) if Executive’s employment is terminated by the Company for any other
reason, the date on which a Notice of Termination is given (except as a result
of non-renewal by the Company as provided in Section 5(a), in which event the
Date of Termination will be the date of the expiration of the Initial Term or
the Renewal Term, as applicable). A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits subject to Section 409A of
the Code (“Section 409A”) upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A. (i) “Disability” means the determination (1) by the Company, in
accordance with applicable law, based on information provided by a physician
selected by the Company or its insurers and reasonably acceptable to Executive
or Executive’s legal representative that, as a result of a physical or mental
injury or illness, Executive has been unable to perform the essential functions
of her job with or without reasonable accommodation for a period of (i) ninety
(90) consecutive calendar days or (ii) one hundred eighty (180) calendar days in
any one-year period or (2) that Executive is currently eligible to receive
long-term disability benefits under the long- term disability plan maintained by
BHI or the Company in which Executive is a participant. Notwithstanding the
foregoing, in the event that as a result of absence because of mental or 13



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo014.jpg]
physical incapacity the Executive incurs a “separation from service” within the
meaning of the term under Section 409A, the Executive shall on such date
automatically be terminated from employment because of Disability. (j) “Exchange
Act” means the Securities Exchange Act of 1934, as amended. (k) “Good Reason”
means, without the consent of Executive, (A) any material diminution in
Executive’s authority, duties or responsibilities that is caused by the Company
(it being understood that changes to reporting structure affecting Executive
shall not be deemed a material diminution of authority, duties or
responsibilities so long as Executive’s responsibilities remain materially
consistent with those of Chief Financial Officers of similarly-sized companies);
(B) a material reduction by the Company of Executive’s Base Salary or the target
bonus percentage as set forth in Section 4(c) herein; (C) the Company’s
requiring Executive to be based at any office or location which is a material
change in geographic location from the Principal Office as described in Section
3(c); or (D) any material violation or non-performance by BHI or the Company of
the terms of this Agreement, which shall include the Company knowingly requiring
Executive to perform any act or omit to perform any act, the performance or
omission to perform would constitute a violation of law. Notwithstanding the
foregoing, “Good Reason” shall not be deemed to exist for purposes of (A)
through (D) if the event or circumstance that constitutes “Good Reason” is
rescinded or remedied by BHI or the Company to the reasonable satisfaction of
Executive within thirty (30) days after receipt of a Notice of Termination. (l)
“Material Breach” means an intentional act or omission by Executive which
constitutes substantial non-performance of Executive’s obligations under this
Agreement and causes material damage to the Company. (m) “Notice of Termination”
means a written notice that indicates those specific termination provisions in
this Agreement relied upon and that sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated. For purposes of this Agreement, no
purported termination by either party is to be effective without a Notice of
Termination. (n) “Person” means: any individual or any corporation, partnership,
joint venture, limited liability company, association or other entity or
enterprise. (o) “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant. (p) “Protected
Customers” means any then-existing customer to whom the Company Group sold its
products or services at any time during Executive’s employment and with respect
to whom Executive either (i) had business dealings on behalf of the Company
Group; or (ii) supervised or coordinated the dealings between the Company Group
and the customer. (q) “Reimbursement Rules” means the requirement that any
amount of expenses eligible for reimbursement under this Agreement be made (i)
in accordance with the reimbursement payment date set forth in the applicable
provision of the Agreement providing for the reimbursement or (ii) where the
applicable provision does not provide for a reimbursement 14



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo015.jpg]
date, thirty (30) calendar days following the date on which Executive incurs the
expense, but, in each case, no later than December 31 of the year following the
year in which the Executive incurs the related expenses; provided, that in no
event shall the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor shall the Executive’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. (r) “Restricted Territory” means continental United States of
America. (s) “Separation Agreement” means a separation agreement in which the
Company and Executive describe their obligations, as provided in this Agreement,
to each other following Executive’s departure from the Company and which
includes, without limitation, an agreement by Executive not to disparage, and a
release by the Executive of claims against, the Company, its subsidiaries and
affiliates, and their officers and directors, and such other terms to which
Executive and Company agree. (t) “Trade Secrets” means all secret, proprietary
or confidential information regarding the Company, BHI or any of their
respective subsidiaries and affiliates or that meets the definition of “trade
secrets” within the meaning set forth in O.C.G.A. § 10-1-761. 9. Executive
Representations. Executive represents to the Company that (a) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
Executive is bound and (b) upon the execution and delivery of this Agreement by
the Company, this Agreement will be the valid and binding obligation of
Executive, enforceable in accordance with its terms. 10. Withholding of Taxes.
The Company shall withhold from any amounts payable under this Agreement all
federal, state, city or other taxes that the Company is required to withhold
under any applicable law, regulation or ruling. 11. Section 409A. (a)
Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by the Company) at the time of her
separation from service (within the meaning of Section 409A) and if any portion
of the payments or benefits to be received by the Executive upon separation from
service would be considered deferred compensation under Section 409A (that does
not qualify for an exemption from Section 409A), any such deferred compensation
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Executive’s separation from service
(the “Delayed Payments”) and any such benefits that would be deferred
compensation and that would otherwise be provided pursuant to this Agreement
(the “Delayed Benefits”) during the six-month period immediately following the
Executive’s separation from service (such period, the “Delay Period”) shall
instead be paid or made available on the earlier of (i) the first business day
following the six-month anniversary of the date of the Executive’s separation
from service or (ii) Executive’s death (the applicable date, the “Permissible
Payment Date”). The Company shall also reimburse the Executive for the after- 15



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo016.jpg]
tax cost incurred by the Executive in independently obtaining any Delayed
Benefits in accordance with the Reimbursement Rules (the “Additional Delayed
Payments”). (b) With respect to any amount of expenses eligible for
reimbursement under Section 6(a), such expenses shall be reimbursed by the
Company within thirty (30) calendar days following the date on which the Company
receives the applicable invoice from the Executive but in no event later than
December 31 of the year following the year in which the Executive incurs the
related expenses; provided, that with respect to reimbursement relating to the
Additional Delayed Payments, such reimbursement shall be made on the Permissible
Payment Date. In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall the
Executive’s right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit. (c) Each payment under this Agreement shall be
considered a “separate payment” and not of a series of payments for purposes of
Section 409A. (d) Any Delayed Payments shall bear interest at the United States
5-year Treasury Rate plus 2%, which accumulated interest shall be paid to the
Executive on the Permissible Payment Date. 12. Excess Parachute Payments. (a) In
the event that it shall be determined, based upon the advice of the independent
public accountants for BHI or the Company (the “Accountants”), that any payment,
benefit or distribution by the Company, BHI or any of their respective
subsidiaries or affiliates (a “Payment”) constitute “parachute payments” under
Section 280G(b)(2) of the Code, as amended, then, if the aggregate present value
of all such Payments (collectively, the “Parachute Amount”) exceeds 2.99 times
the Executive’s “base amount”, as defined in Section 280G(h)(3) of the Code (the
“Executive Base Amount”), the amounts constituting “parachute payments” which
would otherwise be payable to or for the benefit of Executive shall be reduced
to the extent necessary so that the Parachute Amount is equal to 2.99 times the
Executive Base Amount (the “Reduced Amount”); provided that such amounts shall
not be so reduced if the Executive determines, based upon the advice of the
Accountants, that without such reduction Executive would be entitled to receive
and retain, on a net after tax basis (including, without limitation, any excise
taxes payable under Section 4999 of the Code), an amount which is greater than
the amount, on a net after tax basis, that the Executive would be entitled to
retain upon her receipt of the Reduced Amount. (b) If the determination made
pursuant to clause (a) of this Section 12 results in a reduction of the payments
that would otherwise be paid to Executive except for the application of clause
(a) of this Section 12, each particular entitlement of Executive shall be
eliminated or reduced as follows: (i) first all cash payments, pro rata; and
then (ii) all remaining benefits, pro rata. Within any of these categories, a
reduction shall occur first with respect to amounts that are not deemed to
constitute a “deferral of compensation” within the meaning of and subject to
Code Section 409A (“Nonqualified Deferred Compensation”) and then with respect
to amounts that are treated as Nonqualified Deferred Compensation, with such
reduction being applied in each case to 16



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo017.jpg]
the payments in the reverse order in which they would otherwise be made, that
is, later payments shall be reduced before earlier payments. (c) As a result of
the uncertainty in the application of Section 280G of the Code at the time of a
determination hereunder, it is possible that payments will be made by the
Company which should not have been made under clause (a) of this Section 12
(“Overpayment”) or that additional payments which are not made by the Company
pursuant to clause (a) of this Section 12 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made and that repayment will
eliminate any excise tax otherwise due under Section 4999 of the Code, any such
Overpayment shall be repaid by Executive to the Company together with interest
at the applicable Federal rate provided for in Section 7872(f)(2) of the Code.
In the event that there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises, any such Underpayment shall be promptly paid by the Company to or for
the benefit of Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code. 13. Successors and Assigns. This
Agreement is to bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective heirs, executors, personal
representatives, successors and assigns, except that neither party may assign
any rights or delegate any obligations hereunder without the prior written
consent of the other party. Executive hereby consents to the assignment by the
Company of all of its rights and obligations under this Agreement to any
successor to the Company by merger or consolidation or purchase of all or
substantially all of the Company’s assets, provided that the transferee or
successor assumes the Company’s liabilities under this Agreement by agreement in
form and substance reasonably satisfactory to Executive. 14. Survival. Subject
to any limits on applicability contained therein, Section 7 will survive and
continue in full force in accordance with its terms notwithstanding any
termination of the Employment Period. 15. Choice of Law. This Agreement is to be
governed by the internal law, and not the laws of conflicts, of the State of
Georgia. 16. Severability. Whenever possible, each provision of this Agreement
is to be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein. 17. Notices. Any
notice provided for in this Agreement is to be in writing and is to be either
personally delivered, sent by reputable overnight carrier or mailed by first
class mail, return receipt requested, to the recipient at the address indicated
as follows: 17



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo018.jpg]
Notices to Executive: To the address listed in the personnel records of the
Company. Notices to the Company: BlueLinx Corporation 1950 Spectrum Circle,
Suite 300 Marietta, Georgia 30067 Attention: Legal Department Facsimile: (770)
953-7008 or any other address or to the attention of any other person as the
recipient party shall have specified by prior written notice to the sending
party. Any notice under this Agreement is to be deemed to have been given when
so delivered, sent or mailed. 18. Amendment and Waiver. The provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company and Executive, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement is to affect the validity, binding effect or
enforceability of this Agreement. 19. Complete Agreement. This Agreement
embodies the complete agreement and understanding between the parties with
respect to the subject matter hereof and effective as of its date supersedes and
preempts any prior understandings, agreements or representations by or between
the parties, written or oral, that may have related to the subject matter hereof
in any way. 20. Protected Rights. Executive understands that nothing contained
in this Agreement limits Executive’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Agreement does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agencies, nor does this Agreement impact or limit
Executive’s eligibility to receive an award for information provided to any
Government Agencies. 21. Counterparts. This Agreement may be executed in
separate counterparts, each of which is to be deemed to be an original and all
of which taken together are to constitute one and the same agreement. 18



--------------------------------------------------------------------------------



 
[ex104bluelinxjanzenemplo019.jpg]
The parties are signing this Agreement as of the date first set forth above, to
be effective as of the Effective Date. BLUELINX CORPORATION By: /s/ Mitchell B.
Lewis Name: Mitchell B. Lewis Title: Chief Executive Officer and President
EXECUTIVE /s/ Kelly C. Janzen Kelly C. Janzen BLUELINX HOLDINGS INC. By: /s/
Mitchell B. Lewis Name: Mitchell B. Lewis Title: Chief Executive Officer and
President LIST OF UNPATENTED INVENTIONS Executive represents that she has no
such inventions by initialing below next to the word “NONE.” NONE: 19



--------------------------------------------------------------------------------



 